Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 September 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31of U.S. Patent No. 11,134,285 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/445,507
U.S. Patent No. 11,134,285 B2

A method comprising:


sending via a transport stream, and to a user device, application data associated with an application;(3. The method of claim 1, wherein the transport stream comprises content.)


1. A method comprising:
sending, by a user device, a request for first content;
receiving, in response to the request for the first content, at least a portion of a first transport stream comprising the first content and a first portion of application data associated with a first application; (where receiving a TS requires some device to provide the TS)
detecting an interruption of the sending the transport stream;
determining that only a first portion of the application data has been sent prior to the interruption of the sending the transport stream;
determining, based on a usage pattern of the user device, to send a second portion of the application data to the user device; and
 determining whether to receive a second portion of the application data associated with the first application, wherein only the first portion of the application data has been received by the user device, and wherein the determining whether to receive the second portion of the application data is based at least on a usage pattern of applications;
(Where it would be obvious to one of ordinary skill that a detect interruption in transmission may be the cause of receipt of only a portion of data)





sending, to the user device, the second portion of the application data.(2. The method of claim 1, wherein sending the first portion of the application data comprises sending the first portion of the application data during a first communication session, and wherein sending the second portion of the application data comprises sending the second portion of the application data during a second communication session.)
sending, by the user device and based on the determining whether to receive the second portion of the application data, a request for the second portion of the application data; and
receiving, in response to the request for the second portion of the application data, a second transport stream comprising the second portion of the application data, wherein inclusion of the second portion of the application data in the second transport stream is dependent upon the determining whether to receive the second portion of the application data associated with the first application.
4. The method of claim 3, wherein the content is associated with at least the first portion of the application data.
2. The method of claim 1, wherein the first application contextually relates to the first content.
5. The method of claim 3, wherein the content is independent of at least the first portion of the application data.
(Where it is readily understood in the art that applications and content sent in a single transport stream may be mutually associated or independent of one another)
6. The method of claim 1, wherein the usage pattern comprises a historical usage of one or more applications associated with the user device.
(20. The system of claim 16, wherein the usage pattern comprises a historical usage of one or more applications associated with the user device.)
7. The method of claim 1, wherein the determining to send the second portion of the application data is further based at least in part on one or more of network conditions, a service level, a location of the user device, a user demographic associated with the user device, or a combination thereof.
4. The method of claim 1, wherein the determining whether to receive the second portion of the application data is further based at least in part on a determination of network conditions, a service level, a location of the user device, a user demographic, or a combination thereof.


Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31of U.S. Patent No. 11,134,285 B2, and are analyzed and rejected similarly as with respect to Claims 1-7 above.

Claims 1-20 are further rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of U.S. Patent No. 9,918,114 B2. Although the
claims at issue are not identical, they are not patentably distinct from each other as the
Claims of ‘114 Patent are similar to the ‘285 Patent.  The nonstatutory double patenting analysis with respect to the ‘114 Patent are similar to those made above with respect to the ‘285 patent.

Claims 1-20 are further rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-20 of U.S. Patent No. 10,659,827 B2. Although the
claims at issue are not identical, they are not patentably distinct from each other as the
Claims of ‘827 Patent are similar to the ‘114 Patent and ‘285 Patent.  The nonstatutory double patenting analysis with respect to the ‘827 Patent are similar to those made above with respect to the ‘114 and ‘285 Patents.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421